Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-9 are allowed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura [WO 2016/148248] in view of Kwon [US Pub# 2015/0107384].
Regarding claim 10: A plug element intended to be part of a casing plug, said plug element comprising a hub (44Xa), with a central axis, on a face of which is formed, integrally in one-piece with the hub, a projecting guide support (44Xb) which forms a guide rail with a hook-like section (see fig 30), intended to retain and guide a carriage, and oriented according to  lash adjustment direction traverse to the central axis, said guide support (44Xb) 
Kawamura does not explicitly show 
an orientation member, allowing defining an azimuthal orientation of said lash adjustment direction with respect to the central axis. However Kwon shows an orientation member (227), allowing defining an azimuthal orientation of said lash adjustment direction with respect to the central axis.
It would have been obvious to someone having ordinary skill in the art at the time of the effective filling date to have modify the guide support taught in to have orientation member to help aligning the guide and prevent the guide member from dislocating or misaligning.

Regarding claim 11: A reducer comprising a worm wheel and worm screw mechanism housed within a casing plugged by a plug according to claim 1 (see fig 25), wherein the hub (44Xa) is coaxial with the-an axis of rotation of the worm screw, and the lash adjustment carriage is arranged so as to press said worm screw against the worm wheel (see fig 25).

Regarding claim 12: wherein the bearing is a roller bearing (33).
Regarding claim 13: Kawamura does not show wherein the orientation member is an axial rib. However Kwon shows show wherein the orientation member (227, see fig 2) is an axial rib.
It would have been obvious to someone having ordinary skill in the art at the time of the effective filling date to have modify the guide support taught in to have orientation member to help aligning the guide and prevent the guide member from dislocating or misaligning.

Regarding claim 14: wherein the hook-like section is a T-shape (see fig 30).
Regarding claim 15: wherein the hook-like section is a dovetail shape (see fig 21).

    PNG
    media_image1.png
    756
    561
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    679
    510
    media_image2.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAKARIA ELAHMADI whose telephone number is (571)270-5324.  The examiner can normally be reached on M-F 10-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 5712727753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ZAKARIA ELAHMADI/
Examiner, Art Unit 3658